392 F.2d 579
James Ellis SHAW, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 22085.
United States Court of Appeals Ninth Circuit.
March 29, 1968.

John Peter Lee, Las Vegas, Nev., for appellant.
Joseph L. Ward, U. S. Atty., Las Vegas, Nev., for appellee.
Before MERRILL and CARTER, Circuit Judges, and BYRNE, District Judge.
PER CURIAM:


1
Appellant stands convicted of interstate transportation of a stolen motor vehicle, 18 U.S.C. § 2312, and appeals from judgment.


2
He contends that the proof was fatally at variance with the indictment. He was charged with transporting a car bearing identification number 58N123708. He was proved to have been in possession of a car bearing the number F58N123708. We do not regard this variance as material. The District Court did not err in failing to direct judgment of acquittal upon this ground.


3
We find no merit in appellant's contention that the evidence was insufficient to establish that the car had been stolen.


4
Affirmed.